Citation Nr: 1745179	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for left foot pes planus/plantar fasciitis with secondary plantar fibromatoses, hallux abductovalgus, and hammertoe deformity second through fifth digits, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right foot pes planus/plantar fasciitis with secondary plantar fibromatoses and hammertoe deformity second through fifth digits, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right foot hallux abductovalgus deformity, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which established separate disability ratings for each foot under new diagnostic coding and assigned a 10 percent evaluation for each foot, effective November 14, 2008.

In a November 2009 rating decision, the RO determined that the Veteran's service-connected foot disabilities included the additional disability description of plantar fibromatoses, hallux abductovalgus, and hammertoe deformity, and assigned a separate 20 percent evaluation for each foot under the diagnostic code for foot injuries, other.  Subsequently, the RO also assigned a separate maximum 10 percent evaluation for right foot hallux abductovalgus, effective the entire period on appeal, following corrective surgery.  See July 2013 Statement of the Case (SOC).  As the increased rating did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App 35 (1993).

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU was raised by the record as a component of the increased rating claim on appeal.  See Veteran's April 2017 VA Form 21-8940.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 14, 2008 to June 30, 2017, the Veteran's bilateral pes planus with plantar fasciitis and plantar fibromatoses was, at worst, primarily manifested by pain accentuated on manipulation and use, objective evidence of marked deformity (pronation, abduction, etc.), characteristic callosities, the weight-bearing line falling over the great toe and, these symptoms were not relieved by orthotics.

2.  Since June 30, 2017, the Veteran's bilateral pes planus with plantar fasciitis and plantar fibromatoses was primarily manifested by pain accentuated on use, marked pronation, characteristic callosities, inward bowing of the Achilles tendon, weight-bearing line falling over or medial to the great toe, and these symptoms were not relieved by orthotics.

3.  Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's left foot hallux abductovalgus was primarily manifested by pain, stiffness of the first metatarsophalangeal joint, and bunion formation.

4.  The Veteran's right foot hallux abductovalgus was primarily manifested by pain, stiffness of the first metatarsophalangeal joint, and bunion formation; the deformity was operated on with resection of the metatarsal head during the period on appeal.

4.  For the entire period on appeal, the Veteran's service-connected left foot hammertoe deformity was primarily manifested by deformity in digits 2-5.

5.  For the entire period on appeal, the Veteran's service-connected right foot hammertoe deformity was primarily manifested by deformity in digits 2-5.


CONCLUSIONS OF LAW

1.  From November 14, 2008 to June 30, 2017, the criteria for an assigned disability rating of 30 percent for the Veteran's service-connected bilateral pes planus with plantar fasciitis and plantar fibromatoses, under Diagnostic Code 5276, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

2.  Since June 30, 2017, the criteria for an increased evaluation of 50 percent, but no higher, for bilateral pes planus with plantar fasciitis and plantar fibromatoses have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

3.  For the entire period on appeal, resolving reasonable doubt in favor of the Veteran, the criteria for a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left foot hallux abductovalgus deformity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5280.

4.  For the entire period on appeal, the criteria for a disability rating higher than the maximum 10 percent for the Veteran's right foot hallux abductovalgus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5280.

5.  For the entire period on appeal, resolving reasonable doubt in favor of the Veteran, the criteria for a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left foot hammertoe deformity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5282.

6.  For the entire period on appeal, resolving reasonable doubt in favor of the Veteran, the criteria for a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected right foot hammertoe deformity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5282.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that, in a January 2009 letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claim in the July 2013 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's VA and private medical records, Social Security Administration (SSA) records, and his written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was afforded a VA examination in January 2009, March 2009, and June 2017 to address the nature and severity of his bilateral foot disabilities.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Foot disabilities are evaluated under 38 C.F.R. § 4.71, Diagnostic Codes 5276-5284.  The Veteran's service-connected left foot pes planus/plantar fasciitis with secondary plantar fibromatoses, hallux abductovalgus, and hammertoe deformity second through fifth digits is currently rated as 20 percent disabling from November 14, 2008, under Diagnostic Code 5276-5284.  Similarly, his service-connected right foot pes planus/plantar fasciitis with secondary plantar fibromatoses and hammertoe deformity second through fifth digits is also rated as 20 percent disabling from November 14, 2008, under Diagnostic Code 5276-5284.  Finally, his service-connected right foot hallux abductovalgus is currently assigned a separate 10 percent evaluation, which is the maximum rating under Diagnostic Code 5280.

Under Diagnostic Code 5276, a noncompensable rating is warranted for acquired flatfoot that is mild in severity, which is relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A ten percent disability rating is warranted for moderate flatfoot with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.  Id.

A 30 percent disability rating is warranted for severe bilateral flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.

A 50 percent disability rating is warranted for pronounced bilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, which are not improved by orthopedic shoes or appliances.  Id.

Under Diagnostic Code 5280, a maximum 10 percent disability rating is warranted for unilateral hallux valgus with resection of the metatarsal head, or hallux valgus severe enough to be equivalent of amputation of the great toe.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5282, a maximum 10 percent disability rating is warranted for unilateral hammer toe affecting all toes without claw foot.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71, Diagnostic Code 5284, concerns "other injuries of the foot."  A 20 percent disability rating is warranted for a moderately severe unilateral foot injury, whereas a maximum 30 percent rating is warranted for a severe foot injury.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board notes that the evaluation of the same disability under various diagnostic codes is to be avoided, however the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology that justifies an evaluation under one diagnostic code is duplicative of, or overlapping with, the symptomatology that justifies an evaluation under another, separate diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Increased Evaluation for Bilateral Foot Disabilities

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in January 2009.  He reported pain in both feet after walking only two blocks and noted that he takes Ibuprofen 800 mg three times a day for partial relief.  The Veteran noted that he's been told that he has hammertoes, bunions, and growths on the soles of his feet.  He also indicated that he does wear orthotic arch supports, but they do not completely help with the pain.

Following physical examination, the VA examiner indicated that it appears that the Veteran has mild pes planus with a slight arch.  The examiner stated that he noticed severe bunion with hallux valgus on the Veteran's right foot with severe hammertoe formation of digits 2 and 3, as well as the distal phalanx of the second digit is deviated towards the tibial aspect and collides with the distal phalanx of the first digit.  The examiner also indicated that the left foot only shows minimal hallux valgus with mild bunion formation and hammertoe formation of digits 2, 3, 4, and 5.  Calluses and the possibility of plantar warts were also noted on both soles.  The examiner also stated that the Veteran does not have pes planus or plantar fasciitis.

The Veteran was afforded a VA examination in March 2009.  He reported severe pain and aching occurring along the bottoms of both feet.  He indicated that he cannot stand for any period of time and that the pain is present every day and has gotten worse over the past year.  The Veteran also report that he wears custom arch supports; however they only partially relieve the pain.

Following physical examination, the VA examiner indicated the presence of chronic bilateral plantar fasciitis with painful plantar fibromatoses; painful hallux abductovalgus bunion deformity, which was more severe on the right foot; bilateral hammertoe deformity of the second through fifth digits with evidence of dorsal subluxation at the metatarsal-phalangeal joints of the second, third, and fourth joints bilaterally; and, bilateral painful nodular mass consistent with plantar fibromatoses.  The examiner also noted that there is pain upon palpation of the plantar fascia, which is more severe in the medial band and slightly more severe on the left foot.

VA treatment records dated from April 2011 through December 2011 reflect the Veteran's report of having minor swelling at the end of the day, as well as trying shoe modification and custom orthotics without any relief.

A December 2014 VA treatment record notes a collapsed arch on the right with pes planus, pronation of the right foot, valgus deformity of the heel, and the possibility of right hallux rigidus.  It was noted that all the movements of the toes are painful and there is very limited range of motion.  Examination of the left foot revealed flexible pes cavus with hammertoes of digits 2-5.  A December 2014 follow-up by a VA podiatrist indicates that the Veteran is in "such severe pain and discomfort that he is unable to sleep and have any activity without severe discomfort."

The Veteran was afforded a VA examination in June 2017.  The Veteran reported that since his most recent surgery in 2014 he has a toe that drags when he walks that causes him to trip easily, and there is constant and severe pain in both feet.  He also described experiencing a shooting pain throughout the night and he uses hiking sticks or a cane to help him walk.

Following physical examination, the examiner documented diagnoses of bilateral pes planus, hammer toes, hallux valgus, plantar fasciitis, degenerative arthritis, and plantar fibromatoses on both feet.

Regarding the symptomatology of the Veteran's acquired flatfoot, the examiner indicated that the Veteran had pain accentuated on use, characteristic callouses, marked pronation of both feet, inward bowing of the Achilles tendon on the right foot, decreased longitudinal arch height of both feet, and noted that the weight-bearing line did fall over or medial to the great toe on both feet.

Regarding the Veteran's hammertoe deformity, the examiner indicated that all five toes on the left foot were affected and the 2, 4, 5, digits on the right foot; however, the examiner noted that the joints are fused in the right foot toes.  The examiner noted hallux varus with weight-bearing and tight extensor tendon with hammertoe, and toes 2-5 contracted with retrograde pressure on the metatarsal heads.

While the examiner indicated that the Veteran's hallux valgus condition was asymptomatic, prior lapidus bunionectomy and subsequent surgery for removal of hardware in the right foot was noted on the examination report.  With respect to the scars related to these surgeries, the examiner noted that all scars were flat, stable, and not painful; they were noted as approximately 4cm long and 0.2 cm wide.

Regarding the Veteran's functional loss and limitation of motion, the examiner documented pain on weight-bearing and nonweight-bearing, interference with standing, deformity, and disturbance of locomotion on both feet.  The examiner noted the Veteran's report of experiencing flare-ups consisting of intense shooting pain through his feet, as well as an inability to stand for any length of time, carry any weight, run, and an increased susceptibility to tripping easily.

The Board notes that the January 2009, March 2009, and June 2017 VA medical opinions discussed above are highly probative in support of the claim, as they represent the conclusions of a medical professional and are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Additionally, the opinions are based on reliable principles and supported by other evidence.  .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

For the entire period on appeal, the Veteran's service-connected bilateral foot disabilities are separately assigned a 20 percent disability rating under Diagnostic 5284, as well as a separate 10 percent evaluation for right foot hallux abductovalgus under Diagnostic Code 5280.  While the combined ratings table reflects that the combined value of these disabilities is 45, this number is converted to the nearest degree divisible by 10; therefore, effective November 14, 2008, the Veteran's combined disability rating is 50.  See 38 C.F.R. § 4.25(a).  As will be further discussed below, the Board finds that the medical evidence of record supports the recharacterization of the Veteran's assigned evaluations to reflect separate disability ratings for each specific foot disability, which will ultimately result in a higher evaluation of his service-connected bilateral foot disabilities.

From November 14, 2008 to June 30, 2017, the Board concludes that the evidence of record supports a 30 percent rating, but no higher, for the Veteran's service-connected bilateral pes planus with plantar fasciitis and plantar fibromatoses, under Diagnostic Code 5276.  In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that his symptoms most closely approximate a 30 percent rating.  Specifically, the January 2009 and March 2009 examination reports both documented findings of characteristic callosities and pain accentuated on use.  Moreover, several VA treatment records throughout this staged rating period identifies swelling, objective evidence of marked deformity (pronation, abduction, etc.) in the right foot, and the location of the weight-bearing line being over the great toe on both feet.  While the VA examination indicated that the Veteran's symptoms were relieved by orthotics, the other medical and lay evidence of records clearly suggests that they were in fact not relieved by orthotics.

However, despite this symptomatology, there was no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the Achilles tendon on manipulation during this rating period, which would be symptomatic of a 50 percent rating.  Therefore, the Board concludes that the evidence is sufficient to meet the criteria for a 30 percent rating, but no higher, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Since June 30, 2017, the Board concludes that the evidence of record supports an increased evaluation of 50 percent rating, but no higher, for the Veteran's service-connected bilateral pes planus with plantar fasciitis and plantar fibromatoses, under Diagnostic Code 5276.  In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that his symptoms most closely approximate a 50 percent rating.  Specifically, the June 2017 VA examination report documented findings of pain accentuated on use, marked pronation in both feet, characteristic callosities, inward bowing of the Achilles tendon, weight-bearing line falling over or medial to the great toe, and these symptoms were not relieved by orthotics.  As noted above, despite the examination report not documenting all of the symptoms for a 50 percent rating, the Board concludes that the overall evidence more nearly approximates the criteria for a 50 percent rating.  The Board notes that a 50 percent evaluation is the maximum rating that can be assigned for acquired flatfoot under Diagnostic Code 5276.  Accordingly, the Board concludes that the evidence is sufficient to meet the criteria for a 50 percent rating, but no higher, for the Veteran's service-connected bilateral pes planus with plantar fasciitis and plantar fibromatoses under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Next, for the entire period on appeal, the Board concludes that the evidence of record supports a separate 10 percent rating for the Veteran's left foot hallux abductovalgus.  In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that his symptoms warrant the assignment of a separate 10 percent evaluation.  Although the January 2009 VA examiner described the Veteran's left foot hallux abductovalgus deformity as mild in nature, the March 2009 examiner described the bilateral hallux valgus condition as severe in both feet (with the right greater than the left).  As noted above, the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities and, as a result, the Board must evaluate all of the evidence for "equitable and just decisions."  See 38 C.F.R. § 4.6.  On the whole, the Board finds that the evidence of record has, at least, reached the point of equipoise regarding whether the severity of the Veteran's left foot hallux abductovalgus condition was significant enough to warrant a separate 10 percent disability rating.  Thus, the Board concludes that the evidence is sufficient to meet the criteria for a 10 percent rating for the Veteran's left foot hallux abductovalgus deformity under 38 C.F.R. § 4.71a, Diagnostic Code 5280.

However, with respect to the Veteran's service-connected right foot hallux abductovalgus deformity, the Board concludes that the evidence does not sufficient to meet the criteria for an evaluation higher the 10 percent rating currently assigned for the entire period on appeal.  In support of this determination, the Board notes that a 10 percent disability rating is the maximum rating for hallux valgus under Diagnostic Code 5280.  Accordingly, the Board finds that a higher rating is not warranted for the Veteran's right foot hallux abductovalgus condition.

Additionally, for the entire period on appeal, the Board concludes that the evidence of record supports a separate 10 percent disability rating for the Veteran's bilateral hammertoe deformity under Diagnostic Code 5282.  In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that his symptoms warrant the assignment of a separate 10 percent evaluation for each foot.  Although the rating criteria requires all toes to be affected to warrant a 10 percent evaluation, the Board finds that the disability picture more nearly approximates the criteria required for a rating because the Veteran's bilateral hammertoe deformity has consistently been reported as affecting digits 2-5.  See 38 C.F.R. § 4.7.  Moreover, the June 2017 VA examination report shows that all of the toes on the left foot were affected by the hammer toe deformity, and the other evidence of record reflects that several digits on the Veteran's right foot have been fused together and these joints are also symptomatic for hammertoes.  Accordingly, the Board concludes that the evidence is sufficient to meet the criteria for a separate 10 percent evaluation for the Veteran's bilateral hammertoe deformity under 38 C.F.R. § 4.71a, Diagnostic Code 5282, for the entire rating period on appeal.

In conclusion, effective November 14, 2008, the Veteran's service-connected bilateral feet disabilities have been recharacterized to reflect separate diagnostic codes specific to each disability.  Prior to June 30, 2017, the Veteran is now in receipt of the following: (1) 30 percent evaluation for bilateral pes planus with plantar fasciitis and plantar fibromatoses, under DC 5276; (2) two separate 10 percent evaluations for left and right foot hallux abductovalgus, under DC 5280; and, (3); two separate 10 percent evaluations for left and right foot hammertoe deformity, under DC 5282.  After taking into consideration the bilateral factor, the combined ratings table reflects that the new combined value of these disabilities is 56.  After converting this number to the nearest degree divisible by 10, effective November 14, 2008, the Veteran's combined disability rating has been increased to 60 percent.  38 C.F.R. § 4.25(a).  Since June 30, 2017, the Veteran is now in receipt of the following: (1) 50 percent evaluation for bilateral pes planus with plantar fasciitis and plantar fibromatoses, under DC 5276; (2) two separate 10 percent evaluations for left and right foot hallux abductovalgus, under DC 5280; and, (3); two separate 10 percent evaluations for left and right foot hammertoe deformity, under DC 5282.  After taking into consideration the bilateral factor, the combined ratings table reflects that the new combined value of these disabilities is 68.  After converting this number to the nearest degree divisible by 10, since June 30, 2017, the Veteran's combined disability rating has been increased to 70 percent.  Id.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

However, the Board concludes that the Veteran's disability does not warrant a change in Diagnostic Codes.  DC 5276 specifically addresses his diagnosed bilateral pes planus with plantar fasciitis and plantar fibromatoses.  Similarly, DC 5280 specifically addresses his diagnosed bilateral hallux abductovalgus, and DC 5282 addresses his diagnosed bilateral hammertoe deformity.  Because the symptoms from these diagnosed foot disabilities are all contemplated by the aforementioned Diagnostic Codes, it would be inappropriate to continue to rate the Veteran's disability under DC 5276-5284, because that would amount to rating his bilateral foot disabilities by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

Further, the Veteran's bilateral feet disabilities have been recharacterized to reflect separate diagnostic codes specific to each service-connected foot disability.  Thus, a higher rating under the remaining diagnostic codes (i.e. DC 5277, 5278, 5279, 5281, and 5283) is not warranted because the evidence does not indicate the existence of these various conditions and/or he is not currently service-connected for them.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain, the criteria under Diagnostic Code 5276, 5280, and 5282 in this case are not based on limitation of motion, but rather, the functional impairment resulting from the foot disabilities.  Therefore, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

IV.  Extraschedular Consideration

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral foot disabilities.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his bilateral pes planus with plantar fasciitis and plantar fibromatoses, hallux abductovalgus, and hammertoe deformity present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor her representative have alleged that the Veteran's contemporaneously service-connected disabilities combined to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.  Finally, the Board notes that the disability's effect, if any, on the Veteran's employment is being considered below in the Board's remand of the Veteran's claim of entitlement to a TDIU.

The Board acknowledges that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); see also, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, Diagnostic Codes 5276, 5280, and 5282 all specifically set forth separate rating criteria if there are only unilateral or, as in this case, bilateral foot disabilities. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Therefore, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Prior to June 30, 2017, entitlement to an assigned disability rating of 30 percent for bilateral pes planus with plantar fasciitis and plantar fibromatoses is granted.

2.  Since June 30, 2017, entitlement to an increased evaluation of 50 percent, but no higher, for bilateral pes planus with plantar fasciitis and plantar fibromatoses is granted.

3.  For the entire period on appeal, entitlement to a separate disability evaluation of 10 percent, but no higher, for left foot hallux abductovalgus deformity is granted.

4.  For the entire period on appeal, entitlement to a disability rating higher than the maximum 10 percent for the Veteran's right foot hallux abductovalgus deformity is denied.

5.  For the entire period on appeal, entitlement to a separate disability evaluation of 10 percent, but no higher, for left foot hammertoe deformity is granted.

6.  For the entire period on appeal, entitlement to a separate disability evaluation of 10 percent, but no higher, for right foot hammertoe deformity is granted.


REMAND

The Board notes that if the schedular rating is less than total, a TDIU can be awarded if the veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or, two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Here, in light of the above increased disability ratings, the record reflects that the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) as of November 14, 2008.  The evidence of record is clear that the Veteran's service-connected bilateral foot disabilities render him unable to maintain gainful physical employment.  See e.g., June 2017 VA Examination Report.  However, it is unclear whether the Veteran's disabilities render him unable to maintain gainful sedentary employment.  Thus, the Board finds that a remand is warranted to obtain a medical opinion addressing the functional impairment caused by his service-connected disabilities and their impact, if any, on his ability to perform sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addressing the Veteran's functional limitations in the workplace for the entire period on appeal.  Specifically, the examiner is asked to comment on the functional impairment resulting from all of the Veteran's service-connected disabilities with regards to employment.

A medical, educational, and employment history should be taken.  The Veteran's age and effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why.  In other words, merely saying he/she cannot respond will not suffice.

2.  Ensure the TDIU examination and opinion provide the level of information needed to adjudicate this claim.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the issue remaining on appeal in light of any additional evidence added to the record.  If the claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


